Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Claim Objections

Claims 1, 10 and 19 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 10 recite “receiving, from the first computing device, a prediction generated by the model” and “transmitting the prediction to the feature store of the feature management platform.”  Claim 19 recites “receiving from the second computing device a prediction generated by the model.”  However, the respective claims only identfied interactions between a “feature management platform” and a “first computing device.”  It is not clear what element/component is receiving a prediction from the “model hosted on the first computing device” and then “transmitting the prediction to the...feature management platform.”  An appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.
Independent claims 1 and 10 recite “generating, based on the processing artifact, a processing job configured to retrieve event data from the data source,” “initiating the processing job that includes: applying the transform to the event data to generate a set of feature values; and encapsulating the set of feature values within a feature vector to store in a feature store of the feature management platform”
The limitation of generating, based on the processing artifact, a processing job configured to retrieve event data from the data source, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “generate” in the context of this claim encompasses a user evaluating the processing artifact and manually recording a processing job on pencil and paper. The limitation of initiating the processing job that includes: applying the transform to the event data to generate a set of feature values, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “applying” in the context of this claim encompasses a user observing data transformation rules and manually applying the rules to data and recording the transformations on pencil and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The limitation of initiating the processing job that includes: encapsulating the set of feature values within a feature vector to store in a feature store of the feature management platform, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from being considered an implementation of a mathematical concept. For example “encapsulating” in the context of this claim encompasses the creation of a mathematical vector from the provided set of feature values.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, claims 1 and 10 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a first computing device and a second computing device to implement the abstract ideas. The computing devices are recited at a high-level of generality (i.e., as a generic computer device). The other additional elements of “receiving...a processing artifact that defines a feature associated with the corresponding data source and a transform,” “retrieving the event data from the corresponding data source,” “transmitting the feature vector representing the set of feature values to a model hosted on the first computing device,” “receiving, from the first computing device, a prediction generated by the model,” “transmitting the prediction to the feature store of the feature management platform,” and “upon receiving a request from a second computing device for the feature, transmitting the feature to the second computing device from the feature store” represent mere extra-solution activities to the judicial exception. The additional elements represent mere data gathering steps. Receiving and transmitting a plurality of data is necessary to observe and evaluate the data in the abstract idea steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1 and 10 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computing devices to receive and transmit a data amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, “receiving...a processing artifact that defines a feature associated with the corresponding data source and a transform,” “retrieving the event data from the corresponding data source,” “transmitting the feature vector representing the set of feature values to a model hosted on the first computing device,” “receiving, from the first computing device, a prediction generated by the model,” “transmitting the prediction to the feature store of the feature management platform,” and “upon receiving a request from a second computing device for the feature, transmitting the feature to the second computing device from the feature store”, represent insignificant extra solution activities of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the elements of receiving and transmitting a plurality of data is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, “large amounts of feature data are needed to train artificial intelligence and machine learning models. Such data can be used both to train models and to generate predictions for specific use cases based on the trained models” and “In order to implement data processing at the scale and level feasible for artificial intelligence and machine learning models, a significant amount of resources is often devoted to the collection, transformation, and storage of data” (see Applicant’s Specification, [0002] – [0003]). Furthermore, these additional limitations indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. In this case, the mental process of generating, applying and encapsulating is limited or directed to the particular field of prediction modeling. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 1 and 10, as a whole, are directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing technology as mere tools of data gathering. Accordingly, claims 1 and 10 are not patent eligible.

Independent claim 19 recites “determining that a feature store of the feature management platform includes the feature.”
The limitation of determining that a feature store of the feature management platform includes the feature, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses a user observing a provided feature and evaluating whether or not the feature is present in the feature store. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1 and 10 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a first, second and third computing device to implement the abstract ideas. The computing devices are recited at a high-level of generality (i.e., as a generic computer device). The other additional elements of “receiving...a request for a feature,” “transmitting the feature vector corresponding to the feature to a second computing device that hosts a model,” “receiving, from the second computing device, a prediction generated by the model, based on the feature vector,” “updating the feature store based on the prediction,” “transmitting the prediction to the feature store of the feature management platform,” and “upon receiving a request from a third computing device for the feature, transmitting the feature to the third computing device from the feature store” represent mere extra-solution activities to the judicial exception. The additional elements represent mere data gathering steps. Receiving and transmitting a plurality of data is necessary to observe and evaluate the data in the abstract idea steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 19 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computing devices to receive and transmit a data amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, “receiving...a request for a feature,” “transmitting the feature vector corresponding to the feature to a second computing device that hosts a model,” “receiving, from the second computing device, a prediction generated by the model, based on the feature vector,” “updating the feature store based on the prediction,” “transmitting the prediction to the feature store of the feature management platform,” and “upon receiving a request from a third computing device for the feature, transmitting the feature to the third computing device from the feature store”, represent insignificant extra solution activities of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the elements of receiving and transmitting a plurality of data is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, “large amounts of feature data are needed to train artificial intelligence and machine learning models. Such data can be used both to train models and to generate predictions for specific use cases based on the trained models” and “In order to implement data processing at the scale and level feasible for artificial intelligence and machine learning models, a significant amount of resources is often devoted to the collection, transformation, and storage of data” (see Applicant’s Specification, [0002] – [0003]). Furthermore, these additional limitations indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. In this case, the mental process of generating, applying and encapsulating is limited or directed to the particular field of prediction modeling. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claim 19, as a whole, are directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing technology as mere tools of data gathering. Accordingly, claim 19 is not patent eligible.

Claims 2-9, 11-18 and 20 depend on claims 1, 10 and 19, respectively, and include all the limitations of claims 1, 10 and 19. Therefore, claims 2-9, 11-18 and 20 recite the same abstract idea practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.

Claims 2 and 11 recite receiving a request from the first computing device for the feature; and determining the feature is not present in the feature store. This judicial exception is not integrated into a practical application.  Receiving a request represents an insignificant extra solution activity of gathering data.  The additional element of determining the feature is not present in the feature store represents a further mental process step of mentally evaluating whether or not a feature is present in a feature store.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 2 and 11 recite an abstract idea and are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 2 and 11 is not patent eligible.
Claims 3 and 12 recite storing the prediction in the feature store; receiving a request from another computing device for the prediction and transmitting the prediction to the other computing device.  This judicial exception is not integrated into a practical application.  Storing, receiving a request and transmitting represent. an insignificant extra solution activity of gathering data.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 3 and 12 are directed to an abstract idea.
The additional steps represent insignificant extra solution activities of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality.  Claims 3 and 12, as a whole, are directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing technology as mere tools of data gathering. Accordingly, claims 3 and 12 are not patent eligible.
Claims 4-5, 9, 13, 16, 18 and 20 recite the additional limitation further comprising one or more model training pipelines. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 4-5, 9, 13, 16, 18 and 20 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claims 4-5, 9, 13, 16, 18 and 20 are not patent eligible.
Claims 6, 15, recite transmitting via an API of the feature management platform to the first computing device, an interface configured to receive an indication of a type of transform that is to be applied to the event data.  This judicial exception is not integrated into a practical application.  Transmitting represent an insignificant extra solution activity of gathering data.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 6 and 15 are directed to an abstract idea.
The additional steps represent insignificant extra solution activities of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality.  Claims 6 and 15, as a whole, are directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing technology as mere tools of data gathering. Accordingly, claims 6 and 15 are not patent eligible.
Claims 7 and 14 recite the additional limitation of implementing an aggregation operation to generate feature values, generating a stateful feature and encapsulating the stateful feature in a feature vector. This judicial exception is not integrated into a practical application. The additional elements represent further mathematical concepts of applying aggregation operations to generate a set of aggregated feature values, generating stateful features and calculating a feature vector based on the values. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, then it falls within the “Mathematical concepts” grouping of abstract ideas. This additional step is considered an abstract idea and does not integrate the judicial exception into a practical application. Accordingly, claims 7 and 14 recite an abstract idea and are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea and does not integrate the judicial exception into a practical application. An additional abstract idea is not sufficient to amount to significantly more than the judicial exception. Claims 7 and 14 are not patent eligible.
Claims 8, 17, recite transmitting the feature vector to a feature queue.  This judicial exception is not integrated into a practical application.  Transmitting represent an insignificant extra solution activity of gathering data.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 8 and 17 are directed to an abstract idea.
The additional steps represent insignificant extra solution activities of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality.  Claims 8 and 17, as a whole, are directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing technology as mere tools of data gathering. Accordingly, claims 8 and 17 are not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al., US 2016/0078361 (hereinafter Brueckner) in view of Gottemukkala, US 2014/0058799 (hereinafter Gottemukkala).

For claims 1 and 10, Brueckner teaches a method, comprising: 
receiving, at a feature management platform (see [0054] “MLS may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices distributed around the world” and “MLS control plane” comprises “collection of hardware and/or software entities that are responsible for implementing various types of machine learning functionality on behalf of clients of the MLS” and receiving input from “external MLS clients,” [0095], “a client 164 of the MLS may submit a model execution request 812 to the MLS control plane 180 via a programmatic interface 861” where MLS control plane represents a feature management platform), a processing artifact that defines a feature associated with a corresponding data source and a transform (see [0053] - [0055] “a relatively straightforward recipe language may be supported, allowing MLS users to indicate various feature processing steps that they wish to have applied on data sets. Such recipes may be specified in text format” and “feature processing transformations to be applied to input data for training models,” [0064], “client request 111 may indicate one or more parameters that may be used by the MLS to perform the operations, such as a data source definition 150, a feature processing transformation recipe 152, or parameters 154 to be used for a particular machine learning algorithm” and “input data may comprise data records that include variables of any of a variety of data types,” [0095] where recipes, parameters and input data represents artifacts); 
generating, based on the processing artifact, a processing job configured to retrieve event data from the data source (see [0064], [0069], “In response to at least some client requests 210, the MLS request handler 180 may generate and store corresponding job objects within a job queue 142,” [0095], “a client 164 of the MLS may submit a model execution request 812...specify...the input data to be used for the model run...which may be produced using a specified data source” and “a job object may be generated upon receiving the execution request” where generated “job object” represents generated processing job); 
initiating the processing job that includes: 
retrieving the event data from the corresponding data source (see [0056], “users to submit respective requests...for extracting records from data sources...feature processing, model training, prediction, and so on,” [0064], “extraction and cleansing of input data records from raw data repositories 130 (e.g., repositories indicated in data source definitions 150) by input record handlers 160 of the MLS,” [0064], [0095], “using a specified data source”); 
applying the transform to the event data to generate a set of feature values (see [0064] - [0065], “where a set of transformation operations may be performed,” [0108], “enable users to easily and concisely specify transformations to be performed on specified sets of data records to prepare the records for use for model training and prediction”); and 
encapsulating the set of feature values within a feature vector to store in a feature store of the feature management platform (see [0064] – [0065], [0095], [0200], [0203], “The parameter vector 5025 may be used to store parameters (e.g., real numbers that represent respective weights) assigned to a collection of features or processed variable values, where the features are derived from the observation record contents using one or more feature processing transformations (FPTs) of the types described earlier,” [0208], “feature processing transformations...lead to a parameter vector,” [0214] “features represented in the parameter vector,” [0221], [0223], “raw data may be transformed as needed, parameters for new features may be added to the parameter vector”); 
transmitting the feature vector representing the set of feature values to a model (see [0054], “the MLS may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices distributed around the world,” [0095], “job object may be generated upon receiving the execution request...one or more servers may be identified to run the model...from which results including predictions 868 and/or evaluations 869 can be retrieved,” [0203], “When making a prediction of a dependent variable value for a give observation record, a linear model may compute the weighted sum of the features whose weights are included in the parameter vector,” [0214], [0223], where transmitting to “servers...identified to run the model” represents transmitting feature vector to a model); 
receiving, from the first computing device, a prediction generated by the model (see [0055] – [0056], “models (which may also be referred to as predictors)...model execution results such as predictions or evaluations,” and “MLS may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices distributed around the world” and MLS data plane “transfer and storage of output data produced as a result of client-requested operations,” [0059], “provide useful predictions for various input data sets,” [0061], “data plane of the MLS may include...at least a subset of the servers of pool(s) 185, storage devices that are used to store input data sets, intermediate results or final results (some of which may be part of the MLS artifact repository), and the network pathways used for transferring client input data and results,” [0073], [0088] – [0089], [0095], [0203], [0214], [0223], where output/prediction of model/predictor represents generated prediction and storage of output/prediction on a distributed storage device of the MLS data plane represents a received prediction from a first computing device); 
transmitting the prediction to the feature store of the feature management platform (see [0055] – [0056], “models (which may also be referred to as predictors)...model execution results such as predictions or evaluations,” and “MLS may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices distributed around the world” and MLS data plane “transfer and storage of output data produced as a result of client-requested operations,” [0059], “provide useful predictions for various input data sets,” [0061], “data plane of the MLS may include...at least a subset of the servers of pool(s) 185, storage devices that are used to store input data sets, intermediate results or final results (some of which may be part of the MLS artifact repository), and the network pathways used for transferring client input data and results,” [0073], [0088] – [0089] “artifacts representing machine learning models or predictors may be generated and stored” where “data plane of the MLS” represents feature store of the feature management platform, or feature store of the MLS control plane); and 
upon receiving a request from a second computing device for the feature, transmitting the feature to the second computing device from the feature store (see [0053], “modules may in some cases be shared with other users of the service,” [0065], “Clients 164 may be able to search for and retrieve KB entries via programmatic interfaces 161, as indicated by arrow 117, and may use the information contained in the entries to select parameters (such as specific recipes or algorithms to be used) for their request submissions,” [0066], “machine learning service implemented using a plurality of network-accessible services of a provider network...Networks set up...to a distributed set of clients,” [0107], “collected metrics and/or feedback, respective sets of best practices for various phases of machine learning workflows...Representations or summaries of the best practices identified may be stored in a knowledge base of the MLS. Access (e.g., via a browser or a search tool) to the knowledge base may be provided to MLS users,” [0120], “MLS may provide users with access to a collection of recipes that have previously been found to useful in various problem domains....interface that may be used to search for domain-specific recipes available,” [0170], “consistency metadata is generated at a machine learning service in response to a client request...consistency metadata may be retained or shared across related jobs,” [0227], “centralized repository of machine learning objects corresponding to numerous types of entities (such as models, data sources, or recipes) may enable multiple users or collaborators to share and re-use feature-processing recipes on a variety of data sets,” where second user, of a distributed network of clients over one or more networks, searching for and retrieving recipes represents request and transmission of the feature to a second computing device associated with second user).

Gottemukkala teaches “receiving, at a feature management platform from a first computing device, a processing artifact” (see [0025] – [0026], “request for an input value...and particular outcome measure, for instance, from a user,” and “receiving value from a user,” [0040], “Client computing devices can include endpoint user devices...allowing users...to interact with plan model system 105, plan models,” where user on client computing device requesting input value for determining outcome on a model represents receiving from a first computing device, a processing artifact), and “transmitting...feature values to a model hosted on the first computer device.” (see Fig. 1, [0040], “plan model system 105...allowing clients to access and interact with plan models...plan models hosted or provided by the plan model system 105” and “all or a portion of the plan model system 105 can be distributed to or implemented on clients (e.g., 110, 115, 120, 125, 145, 150), such as client-specific plan models,” where “client computing devices can include endpoint devices (e.g., 110) local to the plan model system 105 allowing administrators, model developers, and other users (e.g., 155) to develop and maintain plan models and plan model tools hosted or provided by the plan model system 105,” and “Endpoint devices can also include computing devices remote from at least a portion of the plan model system 105 and accessing plan model system resources, such as plan model interaction tools and plan models, from the plan model system 105 over one or more networks (e.g., 140). In some implementations all or a portion of the plan model system 105 can be distributed to or implemented on clients (e.g., 110, 115, 120, 125, 145, 150), such as client-specific plan models, software tools for use by clients in interacting with and using plan models, etc.” [0043], “servers can be configured to host, serve, or otherwise manage models and data structures, data sets, software service and applications interfacing, coordinating with, or dependent on or used by other services and devices,”  [0047] “instances of a plan model engine 205 (including multiple distinct instances) can be hosted on enterprise computing platforms and other computing environments,” [0048], “plan models 210 either hosted local to the plan model engine 205 or accessed from remote plan model servers or other data stores” and “Functionality of plan model engine 205 can access, utilize, and consume plan models of the plan model engine 205 as well as potentially plan models of other plan model systems or plan model engines (e.g., an instance of a plan model system belonging to another enterprise distinct from the enterprise or host of plan model engine 205), among other examples” where plan model system 105 with hosted plan models “distributed or implemented on clients” represents model hosted on the first computing device).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Brueckner with the teachings of Gottemukkala to implement multiple plan models depending on specific circumstances and forecasted/predicted goals such that one or more client-specific models may be saved and shared with other clients (see [0002], “A variety of different paths may exist for reaching the goal and a plan can establish which of these paths will be followed, such as defined by the particular activities, inputs, and steps the enterprise will adopt in pursuing its goal. Because a variety of potential paths may be adopted by an enterprise to reach its goal, planning can involve determining which of the path(s) are most desirable or optimal for the particular enterprise,” [0050], “where a user determines that a particular modeled scenario is superior to other scenarios, including scenarios previously designated as current or adopted working models, the particular scenario can be flagged, saved, promoted, or otherwise specially designated, for instance, as a working or adopted scenario of the organization relating to particular goals of the organization, among other examples”).

For claim 19, Brueckner teaches a method, comprising:  
transmitting a feature vector corresponding to the feature to a second computing device that hosts a model (see [0054], “the MLS may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices distributed around the world,” [0095], “job object may be generated upon receiving the execution request...one or more servers may be identified to run the model...from which results including predictions 868 and/or evaluations 869 can be retrieved,” [0203], “When making a prediction of a dependent variable value for a give observation record, a linear model may compute the weighted sum of the features whose weights are included in the parameter vector,” [0214], [0223], where servers “identified to run the model” based on received “parameter vector”(s) represents second computing device hosting a model receiving transmitted feature vector, where transmitting to “servers...identified to run the model” represents transmitting feature vector to a model hosted on second computing device); 
receiving from the second computing device a prediction generated by the model, based on the feature vector (see [0055] – [0056], “models (which may also be referred to as predictors)...model execution results such as predictions or evaluations,” and “MLS may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices distributed around the world” and MLS data plane “transfer and storage of output data produced as a result of client-requested operations,” [0059], “provide useful predictions for various input data sets,” [0061], “data plane of the MLS may include...at least a subset of the servers of pool(s) 185, storage devices that are used to store input data sets, intermediate results or final results (some of which may be part of the MLS artifact repository), and the network pathways used for transferring client input data and results,” [0073], [0088] – [0089], [0095], [0203], [0214], [0223], where output/prediction of model/predictor represents generated prediction and storage of output/prediction on a distributed storage device of the MLS data plane represents a received prediction from a second computing device); 
updating the feature store based on the prediction; transmitting the prediction to the feature store of the feature management platform (see [0055] – [0056], “models (which may also be referred to as predictors)...model execution results such as predictions or evaluations,” and “MLS may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices distributed around the world” and MLS data plane “transfer and storage of output data produced as a result of client-requested operations,” [0059], “provide useful predictions for various input data sets,” [0061], “data plane of the MLS may include...at least a subset of the servers of pool(s) 185, storage devices that are used to store input data sets, intermediate results or final results (some of which may be part of the MLS artifact repository), and the network pathways used for transferring client input data and results,” [0073], [0088] – [0089] “artifacts representing machine learning models or predictors may be generated and stored” where “data plane of the MLS” represents feature store of the feature management platform, or feature store of the MLS control plane); and 
upon receiving a request from a third computing device for the prediction, transmitting the prediction to the third computing device from the feature store (see [0053], “modules may in some cases be shared with other users of the service,” [0065], “Clients 164 may be able to search for and retrieve KB entries via programmatic interfaces 161, as indicated by arrow 117, and may use the information contained in the entries to select parameters (such as specific recipes or algorithms to be used) for their request submissions,” [0066], “machine learning service implemented using a plurality of network-accessible services of a provider network...Networks set up...to a distributed set of clients,” [0107], “collected metrics and/or feedback, respective sets of best practices for various phases of machine learning workflows...Representations or summaries of the best practices identified may be stored in a knowledge base of the MLS. Access (e.g., via a browser or a search tool) to the knowledge base may be provided to MLS users,” [0120], “MLS may provide users with access to a collection of recipes that have previously been found to useful in various problem domains....interface that may be used to search for domain-specific recipes available,” [0170], “consistency metadata is generated at a machine learning service in response to a client request...consistency metadata may be retained or shared across related jobs,” [0227], “centralized repository of machine learning objects corresponding to numerous types of entities (such as models, data sources, or recipes) may enable multiple users or collaborators to share and re-use feature-processing recipes on a variety of data sets,” where another user, of a distributed network of clients over one or more networks, searching for and retrieving recipes represents request and transmission of the feature to a third computing device).

Gottemukkala teaches
receiving, at a feature platform from a first computing device, a request for a feature (see [0121], “seed scenarios can be searched for (e.g., through search field 1350) or otherwise identified and selected through additional user interfaces and user interface controls of the planning system”); 
determining that a feature store of the feature management platform includes the feature (see [0050], “In instances where a user determines that a particular modeled scenario is superior to other scenarios, including scenarios previously designated as current or adopted working models, the particular scenario can be flagged, saved, promoted, or otherwise specially designated, for instance, as a working or adopted scenario of the organization relating to particular goals of the organization, among other examples,” [0121], where saved scenario(s) are searched and determined to match based on search input).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Brueckner with the teachings of Gottemukkala to implement multiple plan models depending on specific circumstances and forecasted/predicted goals such that one or more client-specific models may be saved and shared with other clients (see [0002], “A variety of different paths may exist for reaching the goal and a plan can establish which of these paths will be followed, such as defined by the particular activities, inputs, and steps the enterprise will adopt in pursuing its goal. Because a variety of potential paths may be adopted by an enterprise to reach its goal, planning can involve determining which of the path(s) are most desirable or optimal for the particular enterprise,” [0050]).

For claims 2, 11, the combination teaches receiving a request from the first computing device for the feature; and determining the feature is not present in the feature store (see Brueckner, [0120], search for and determine whether “available” recipes are present).

For claims 3, 12, the combination teaches storing the prediction in the feature store (see Brueckner [0055] – [0056], “models (which may also be referred to as predictors)...model execution results such as predictions or evaluations,” and “MLS may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices distributed around the world” and MLS data plane “transfer and storage of output data produced as a result of client-requested operations,” [0059], “provide useful predictions for various input data sets,” [0061], “data plane of the MLS may include...at least a subset of the servers of pool(s) 185, storage devices that are used to store input data sets, intermediate results or final results (some of which may be part of the MLS artifact repository), and the network pathways used for transferring client input data and results,” [0073], [0088] – [0089] “artifacts representing machine learning models or predictors may be generated and stored”); receiving a request from another computing device for the prediction (see Brueckner [0120], receive request from another user); and transmitting the prediction to the other computing device (see Brueckner [120] transmitting search results if available, [0053], “modules may in some cases be shared with other users of the service,” [0065], “Clients 164 may be able to search for and retrieve KB entries via programmatic interfaces 161, as indicated by arrow 117, and may use the information contained in the entries to select parameters (such as specific recipes or algorithms to be used) for their request submissions,” [0066], “machine learning service implemented using a plurality of network-accessible services of a provider network...Networks set up...to a distributed set of clients,” [0107], “collected metrics and/or feedback, respective sets of best practices for various phases of machine learning workflows...Representations or summaries of the best practices identified may be stored in a knowledge base of the MLS. Access (e.g., via a browser or a search tool) to the knowledge base may be provided to MLS users,” [0120], “MLS may provide users with access to a collection of recipes that have previously been found to useful in various problem domains....interface that may be used to search for domain-specific recipes available,” [0170], “consistency metadata is generated at a machine learning service in response to a client request...consistency metadata may be retained or shared across related jobs,” [0227], “centralized repository of machine learning objects corresponding to numerous types of entities (such as models, data sources, or recipes) may enable multiple users or collaborators to share and re-use feature-processing recipes on a variety of data sets”).

For claims 4, 13, the combination teaches retrieving, based on the processing artifact, the event data from a batch data source (see Brueckner, [0054] – [0056], where “raw input data” from one or more “data sources” represents the non-functional descriptive material representing batch data source).

For claim 5, the combination teaches retrieving, based on the processing artifact, the event data from a streaming data source (see Brueckner, [0054] – [0056], where “raw input data” from one or more “data sources” represents the non-functional descriptive material representing streaming data source).

For claims 6, 15, the combination teaches transmitting via an API of the feature management platform to the first computing device, an interface configured to receive an indication of a type of transform that is to be applied to the event data (see Brueckner, [0053], “a number of MLS programmatic interfaces (such as application programming interfaces (APIs)) may be defined by the service,” [0055], “descriptors of feature processing transformations to be applied” represents indicating type of transformations to apply).

For claims 7, 14, wherein initiating the processing job includes: implementing an aggregation operation to generate a set of aggregated feature values (); generating a stateful feature based on the set of aggregated feature values (see Brueckner, [0139], “operations (such as aggregation/collection of observation records or applying aggregation functions to values of selected variables of observation records) may also be performed subsequent to one or more chunk-level operations”); and encapsulating the stateful feature in a feature vector (see Brueckner, [0200] – [0207], [0214] “features represented in the parameter vector,” [0221], [0223], “raw data may be transformed as needed, parameters for new features may be added to the parameter vector”).

For claims 8, 17, further comprising transmitting the feature vector to a feature queue (see Brueckner, [0057] “queue or collection of job objects may be used for storing internal representations of requested tasks”), wherein the feature queue is a write path to a multi-storage persistent layer in the feature management platform (see Brueckner, [0054], “The term “MLS data plane” may refer to the pathways and resources used for the processing, transfer, and storage of the input data used for client-requested operations, as well as the processing, transfer and storage of output data produced as a result of client-requested operations”).

For claims 9, 18, the combination teaches wherein the processing artifact includes a configuration file and a code fragment (see Brueckner, [0085], “data records,” [0130], “input data sets comprise varying-length observation records stored in files within file system directories,” data records comprising the non-functional descriptive material of configuration file and code fragment(s)).

For claim 16, the combination teaches the system of claim 10, wherein the feature defined in the processing artifact includes hierarchical feature data (see Brueckner, [0147], “For a data set stored in an object storage service presenting a web-service interface, for example, one or more URLs (uniform resource locators) or URIs (uniform resource identifiers) may be specified; for files, some combination of one or more file server host names, one or more directory names, and/or one or more file names may be provided as the indicator” where file in directory represents non-functional descriptive material of hierarchical feature data).

For claim 20, the combination teaches the method of claim 19, wherein metadata of the feature vector is stored in a feature registry (see Brueckner, [0054], “storage services that support arbitrarily large data objects accessible via web service interfaces, database services, virtual computing services, parallel-computing services, high-performance computing services, load-balancing services, and the like may be used for various machine learning tasks in at least some embodiments,” [0227], “Expert users or model developers may add to the core functionality of the MLS by registering third-party or custom libraries and functions”).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacobsen et al., US 2005/0154692. [0029] “In this way, the unstructured content is processed to produce quantifiable features (a feature vector) and allow the use of such information in the predictive model 150”
Bonissone et al., US 2007/0061232
Dirac et al., US 2015/0379427 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169